Title: To Thomas Jefferson from David Humphreys, 24 March 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon March 24th. 1793.

I have the honour to transmit a Copy of the Official Answer of the Secretary of State for foreign Affairs, respecting the two Subjects on which I had applied to him. A Translation is also annexed.
As the Papers containing the circumstances relative to this business  will be before you, I will not trespass on your time by offering comments. I even forbear to remark on the policy of State that has operated in the forcible detention of all vessels from America, laden with grain, which have arrived here since the month of Decr. last; as well as on the idea which seems to be held forth of its being fraudulent for Merchants to dispose of their articles of commerce in the best markets and to the best advantage. Yet I must frankly confess the information is new to me, that any of our Merchants should have such a predilection for the Port of Lisbon as to order their Cargoes to be sold unconditionally there, at a lower price than might be obtained at Cadiz or other nieghbouring Ports.
I never entertained very sanguine hopes that any thing but the imperious dictates of necessity would induce that Class of Persons alluded to in the letter from the Secretary of State, to consent to the importation of flour into the Ports of Portugal. The Nobility, whose influence you are not insensible of, being the principal Mill-Owners, constitute that Class. However, I have no doubt we should already have obtained our object, had it not been for the arrival of so many Cargoes of wheat from America within the last two months. A crisis more favorable to the accomplishment of our wishes may still come. And if the superior prices which are now offered for flour in other Countries (and particularly in some of the Ports of Spain) should continue a little longer, perhaps that period is not so far distant as may have been imagined by this Government.
In submitting to the Executive, the profession on the part of the Court of Lisbon, “of its constant dispositions of cordial friendship and good correspondence towards the U.S. of America; as well as of its perpetual readiness to listen to all propositions which may tend to draw more closely those ties, and to establish a solid and permanent System of Commerce, reciprocally beneficial for the two States:” I have the honour to remain, with the highest esteem & respect Sir Your most obedient & Most humble Servant

D. Humphreys


P.S. Since finishing this letter M. d’Arbot the New French Minister has arrived. France, we understand has declared war against Spain.

